UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-2705



DIANNA WOOD,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER OF SOCIAL SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-96-167-B)


Submitted:     May 18, 1999                   Decided:   June 7, 1999


Before WIDENER, HAMILTON, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger W. Rutherford, WOLFE & FARMER, Norton, Virginia, for Appel-
lant. James A. Winn, Chief Counsel, Region III, Patricia M. Smith,
Deputy Chief Counsel, Robert S. Drum, Assistant Regional Counsel,
Robert P. Crouch, United States Attorney, Julie C. Dudley, Assis-
tant United States Attorney, Office of the General Counsel, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dianna Wood appeals the district court's order affirming the

Commissioner of Social Security’s finding that she is not disabled

and therefore not entitled to disability benefits.     We have re-

viewed the record and the district court's opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Wood v. Commissioner, No. CA-96-167-B (W.D.

Va. Sept. 23, 1998).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2